     Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 1 of 22




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


CIVIL ACTION NO.
LaDONNA ROBERTSON

        Plaintiff,


v.

WILLIAM EWELL, individually;
JOHN AND JANE DOES 1 to 10, individually;
ZACHARY CRADDOCK, in his individual and official capacity,
WENDY BIRHANZEL, in her official capacity;
JOHN ROGERSON, in his official capacity;
HARRISON SCHOOL DISTRICT 2;


        Defendants.


______________________________________________________________________________

       CIVIL RIGHTS COMPLAINT WITH REQUEST FOR TRIAL BY JURY
______________________________________________________________________________


        Plaintiff LaDonna Robertson, by and through one of her attorneys, John M. Scorsine, of

the Law Offices of John M. Scorsine P.L.L.C., d/b/a the Kanthaka Group, complains against

Defendants and requests trial by jury as follows:

                                      I. INTRODUCTION
1.      This is an action brought by LaDonna Robertson, a 59 year old grandmother, to vindicate

        profound deprivations of her constitutional rights caused by the unwarranted brutality

        inflicted upon her by security personnel of the Harrison School District 2 (hereinafter “D-

        2”).
     Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 2 of 22




2.      On May 4, 2019, Plaintiff, was attending a Governor Town Hall, sponsored by the

        Colorado Springs Independent, the Colorado Springs Business Journal, Pikes Peak Bulletin

        and the Southeast Express in the company of her granddaughter, Kaylnn then age 10.

3.      The public event was held in the auditorium of Sierra High School and open to all residents

        of Colorado.

4.      The event was an open forum with no questions to the Governor to be off-limits. As such,

        the high school auditorium was transformed during the duration of the event into a “public

        square”.

5.      Ms. Robertson and her granddaughter lawfully gained admission to the event and passed

        through required all required security screening and checkpoints.

6.      Ms. Robertson saw this as an opportunity to teach her granddaughter the values of our

        democracy and those Constitutional guaranteed civil rights we each hold dear as citizens

        of the United States of America.

7.      Ms. Robertson and her granddaughter sat peacefully and respectfully throughout the Town

        Hall.

8.      At the conclusion of Governor Polis’ closing remarks and as the audience of the Town Hall

        meeting stood to applaud, Ms. Robertson along with a group of individuals opposed to

        Governor’s Polis’ administrator, began to chant “Recall Polis”.

9.      At this point, Ms. Robertson removed the cloth scarf that was resting on her shoulders and

        over her back and began holding it in front of her. The scarf was embossed with the

        message that was being chanted, “Recall Polis.”

10.     Ms. Robertson was not in possession of any rigid, sharp, dangerous, or unlawful object;

        nor did she pose a threat to any person, group, or property.




                                                 2
  Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 3 of 22




11.   Individuals in front and to the left of her began moving toward Ms. Robertson at which

      time she lowered the scarf to shield her face, while still chanting.

12.   In concert or conspiracy, Defendant, William Newell, maliciously and baselessly caused

      Plaintiff injury. Specifically, Defendant Ewell, a D-2 security guard, in concert with others

      similarly employed, grabbed Ms. Robertson by her elbow and wrist with both hands left

      and pulled her across several auditorium seats before she fell onto the floor and began to

      wail.

13.   The following four screen shots, taken from a video recorded at the time illustrates the

      savage and excessive force applied against Ms. Robertson and witnessed by her

      granddaughter.




                                                3
  Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 4 of 22




                          II. JURISDICTION, VENUE, AND NOTICE

14.   This action arises under the Constitution and laws of the United States, including Article

      III, Section 1 of the United States Constitution and is brought pursuant to 42 U.S.C. §§

      1981, 1983 and 42 U.S.C. § 1988. The Jurisdiction of this Court is invoked pursuant to 28

      U.S.C. §§ 1331, 1343, 2201.




                                              4
  Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 5 of 22




15.   This case is instituted in the United States District Court for the District of Colorado

      pursuant to 28 U.S.C. §1391 as the judicial district in which all relevant events and

      omissions occurred and in which Defendants maintain offices and/or reside.

                                        III. PARTIES

16.   At all times relevant hereto, Plaintiff LaDonna Robertson was a resident of the State of

      Colorado and a citizen of the United States of America.

17.   At all times relevant hereto, Defendant William Ewell was a citizen of the United States

      and a resident of the State of Colorado and was acting under color of state law in his

      capacity as a security and law enforcement officer employed by the Defendant Harrison

      School District 2. Defendant William Ewell is sued individually.

18.   At all times relevant hereto, Defendants John and Jane Does, heretofore unidentified, were

      citizens of the United States and a residents of the State of Colorado and was acting under

      color of state law in their capacity as security and law enforcement officers employed by

      the Defendant Harrison School District 2.

19.   Defendant Harrison School District 2, hereinafter “D-2” is a Colorado school district

      organized and existing pursuant to State law and is the legal entity responsible for itself

      and for the actions of its security personnel. This Defendant is also the employer of the

      individual Defendant Security Guards and is a proper entity to be sued under 42 U.S.C. §

      1983.

20.   At all times relevant hereto, Defendant Zachary Craddock was a citizen of the United States

      and a resident of the State of Colorado. Defendant Craddock is sued in his individual and

      official capacity as the Principal of Sierra High School, employed by the Defendant D-2

      and was acting under color of state law.




                                                 5
  Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 6 of 22




21.   As the Principal of Sierra High School, Defendant Craddock both exercised and delegated

      his final decision-making power to the establishment and execution of security policies

      relevant to this cause of action. He also delegated the training and supervision of individual

      Defendants.

22.   At all times relevant hereto, Defendant Wendy Birhanzel was a citizen of the United States

      and a resident of the State of Colorado. Defendant Birhanzel is sued in her official capacity

      as a dual Superintendent of, employed by the Defendant D-2 and was acting under color of

      state law.

23.   As the Superintendent of D-2, Defendant Birhanzel both exercised and delegated his final

      decision-making power to the establishment and execution of security policies relevant to

      this cause of action.    She also delegated the training and supervision of individual

      Defendants.

24.   At all times relevant hereto, Defendant John Rogerson was a citizen of the United States

      and a resident of the State of Colorado. Defendant Rogerson is sued in his official capacity

      as a dual Superintendent of, employed by the Defendant D-2 and was acting under color of

      state law.

25.   As the Superintendent of D-2, Defendant Rogerson both exercised and delegated his final

      decision-making power to the establishment and execution of security policies relevant to

      this cause of action.    He also delegated the training and supervision of individual

      Defendants.

26.   Defendant D-2 and Defendants Craddock, Birhanzel and Rogerson are properly sued

      directly under 42 U.S.C. § 1983 for their own and their delegated deliberately indifferent

      unconstitutional decisions, policies, practice, habits, customs, usages, training and derelict




                                                6
  Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 7 of 22




      supervision, ratification, acquiescence and intentional failures which were moving forces

      in the complained of constitutional and statutory violations and resulting injuries.

27.   The Defendant D-2 is also properly sued under 42 U.S.C. § 1983 for the challenged

      delegated final decisions of Defendants Birhanzel and Rogerson in their official capacity

      as dual Superintendents of D-2, and for those of any final delegated decision makers, with

      respect to the hereinafter challenged deliberately indifferent policies, decisions,

      widespread habits, customs, usages and practices.

                                IV. STATEMENT OF FACTS

28.   Plaintiff incorporates all of the preceding paragraphs, including the allegations and

      photographs in the Introduction, as if they were fully set forth again at this point.

29.   At the time she was accosted and assaulted by the Defendant Ewell, Ms. Robertson was

      lawfully on the premises of Sierra High School.

30.   There were no prohibitions posted that signs were not permitted. Further, any such

      prohibition would have been constitutionally impermissible unless tied to a legitimate and

      compelling state interest in the restriction of political speech.

31.   Ms. Robertson’s scarf was a fabric, unreinforced in any manner, and could not be

      legitimately viewed as a threat to public health safety or welfare in any manner.

32.   Ms. Robertson waited until the conclusion of the event to unfurl her scarf.

33.   As the event had concluded, no person’s view or line of sight was compromised or

      restricted by the scarf being displayed.

34.   Three days prior to the event, Ms. Robertson had undergone back surgery and was still

      convalescing. Her ability to move was restricted and her overall mobility was impaired.

35.   As Ms. Robertson was holding her scarf and chanting with others “recall polis,” she saw

      someone reaching for her scarf and thought it was an individual in front of her and she

                                                 7
  Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 8 of 22




      turned away. At that time, Defendant Ewell grabbed Ms. Robertson’s wrist and elbow with

      both of his hands and began pulling her down across several seats in the auditorium.

36.   At no time did Ms. Robertson see or hear Defendant Ewell before he grabbed her wrist and

      below.

37.   Ms. Robertson was injured. She suffered sprained left wrist, left shoulder pain, lower back

      sprain, internal bleeding back at site surgery two days prior to incident, sleep issues and

      ongoing anxiety.

38.   All of the above-described acts were done by the Defendants intentionally, knowingly,

      willfully, wantonly, maliciously and/or recklessly in disregard for Ms. Robertson’s

      federally protected rights, and were done pursuant to the preexisting and ongoing

      deliberately indifferent official custom, practice, decision, policy, training, and supervision

      of the Defendant D-2 and Defendants Craddock, Birhanzel and Rogerson acting under

      color of state law.

39.   With deliberate indifference to the rights of citizens to be free from excessive force by

      Security and Law Enforcement personnel, the Defendant D-2 and Defendants Craddock,

      Birhanzel and Rogerson have ongoingly encouraged, tolerated, ratified, and acquiesced to

      a dangerous environment of brutality by:

      a.       failing to conduct sufficient training or supervision with respect to the constitutional

               limitations on the use of force;

      b.       by failing to adequately punish unconstitutional uses of force;

      c.       by tolerating the use of unconstitutional force;

      d.       by ongoingly failing to properly or neutrally investigate citizen/student

               complaints of excessive force; and,




                                                  8
  Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 9 of 22




      e.     by tolerating, encouraging, and permitting collusive statements by involved officers

             in such situations.

40.   With deliberate indifference to the rights of citizens to be free from retaliation for

      exercising their First Amendment rights, the Defendant D-2 and Defendants Craddock,

      Birhanzel and Rogerson have ongoingly encouraged, tolerated, ratified, and acquiesced to

      a dangerous environment of retaliation to the exercise of such rights by:

      a.     failing to conduct sufficient training or supervision with respect to the protected

             speech rights of citizens to question the actions of security and school official

             personnel without retaliation;

      b.     by failing to adequately punish retaliation by security and school officials against

             members of the public who exercise their protected speech rights to object to police

             conduct;

      c.     by tolerating the use of retaliation based on protected speech;

      d.     and by ongoingly failing to properly investigate citizen complaints of retaliation for

             exercising their First Amendment Rights.

41.   It is the longstanding widespread deliberately indifferent custom, habit, practice and/or

      policy of the Defendant D-2 security officers to retaliate against individuals for exercising

      First Amendment rights, as well as to fail to supervise and to train personnel in the

      constitutional rights of individuals.

42.   As a direct and proximate result of the wrongful conduct of each of the Defendants,

      Plaintiff has been substantially injured. These injuries include, but are not limited to, loss

      of constitutional and federal rights, physical injuries, impairments and disfigurement, great

      pain and emotional distress, and/or aggravation of pre-existing conditions, and ongoing




                                                9
  Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 10 of 22




      special damages for medically/psychologically related treatment caused by the

      unconstitutional and moving forces concerted conduct of all these Defendants.

43.   Plaintiff also continues to suffer ongoing emotional distress, with significant PTSD type

      symptoms, including sadness, anxiety, stress, anger, depression, frustration, sleeplessness,

      nightmares and flashbacks from being beaten like this.

44.   Plaintiff is also entitled to punitive damages on all of his claims against the individual

      Defendants personally to redress their willful, malicious, wanton, reckless and fraudulent

      conduct.

                                    V. CLAIMS FOR RELIEF

                                  FIRST CLAIM FOR RELIEF

                  EXCESSIVE FORCE IN VIOLATION OF THE FOURTH
                  AND FOURTEENTH AMENDMENTS (42 U.S.C. § 1983)

                 (Against Defendants Ewell, Craddock, Birhanzel and Rogerson)

45.   Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully setforth

      herein.

46.   42 U.S.C. § 1983 provides that:

                Every person, who under color of any statute, ordinance, regulation, custom or
                usage of any state or territory or the District of Columbia subjects or causes to be
                subjected any citizen of the United States or other person within the jurisdiction
                thereof to the deprivation of any rights, privileges or immunities secured by the
                constitution and law shall be liable to the party injured in an action at law, suit in
                equity, or other appropriate proceeding for redress . . .

47.   Plaintiff in this action is a citizen of the United States and all of the individual Defendants

      to this claim are persons for purposes of 42 U.S.C. § 1983.

48.   133. All individual Defendants to this claim, at all times relevant hereto, were acting under

      the color of state law in their capacity as security personnel and officials of D-2 and their

      acts or omissions were conducted within the scope of their official duties or employment.

                                                 10
 Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 11 of 22




49.   At the time of the complained of events, Plaintiff had a clearly established constitutional

      right under the Fourth Amendment to be secure in her person from unreasonable seizure

      through excessive force.

50.   Plaintiff also had the clearly established Constitutional right under the Fourteenth

      Amendment to bodily integrity and to be free from excessive force by D-2 personnel.

51.   Any reasonable security officer knew or should have known of these rights at the

      time of the complained of conduct as they were clearly established at that time.

52.   Defendants Ewell’s actions and use of force, as described herein, were objectively

      unreasonable in light of the facts and circumstances confronting them and violated these

      Fourth Amendment rights of Plaintiff.

53.   Defendants actions and use of force, as described herein, were also malicious and/or

      involved reckless, callous, and deliberate indifference to Mr. Landau’s federally protected

      rights. The force used by these Defendant officers shocks the conscience and violated these

      Fourteenth Amendment rights of Plaintiff.

54.   Defendant Ewell unlawfully seized Ms. Robertson by means of objectively unreasonable,

      excessive and conscious shocking physical force, thereby unreasonably restraining Me.

      Robertson of her freedom.

55.   Neither Defendant Craddock nor any of the other D-2 personnel present at the event took

      reasonable steps to protect Plaintiff from the objectively unreasonable and conscience

      shocking excessive force of Defendant Ewell. They are each therefore liable for the injuries

      and damages resulting from the objectively unreasonable and conscience shocking force

      of each other.




                                               11
 Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 12 of 22




56.   Defendants engaged in the conduct described by this Complaint willfully, maliciously, in

      bad faith, and in reckless disregard of Ms. Robertson’s federally protected constitutional

      rights.

57.   They did so with shocking and willful indifference to Plaintiff’s rights and their conscious

      awareness that they would cause Plaintiff severe physical and emotional injuries.

58.   The acts or omissions of all individual Defendants were moving forces behind Plaintiff’s

      injuries.

59.   These individual Defendants acted in concert and joint action with each other.

60.   The acts or omissions of Defendants as described herein intentionally deprived Plaintiff of

      her constitutional rights and caused her other damages.

61.   These individual Defendants are not entitled to qualified immunity for the complained of

      conduct.

62.   The Defendants to this claim at all times relevant hereto were acting pursuant to district

      custom, policy, decision, ordinance, regulation, widespread habit, usage, or practice in their

      actions pertaining to Plaintiff.

63.   As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered actual

      physical and emotional injuries, and other damages and losses as described herein entitling

      her to compensatory and special damages, in amounts to be determined at trial. As a further

      result of the Defendants’ unlawful conduct, Plaintiff has incurred special damages,

      including medically related expenses and may continue to incur further medically and other

      special damages related expenses, in amounts to be established at trial.

64.   On information and belief, Plaintiff may suffer lost future earnings and impaired earnings

      capacities from the not yet fully ascertained sequelae of her injuries, in amounts to be

      ascertained in trial. Plaintiff is further entitled to attorneys’ fees and costs pursuant to 42

                                                12
 Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 13 of 22




      U.S.C. §1988, pre-judgment interest and costs as allowable by federal law. There may also

      be special damages for lien interests.

65.   In addition to compensatory, economic, consequential and special damages, Plaintiff is

      entitled to punitive damages against each of the individually named Defendants under 42

      U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

      maliciously, willfully or with a reckless or wanton disregard of the constitutional rights of

      Plaintiff.

                                SECOND CLAIM FOR RELIEF

CONSTRAINTS ON THE FREE EXERCISE OF POLITICAL SPEECH IN VIOLATION
OF THE FIRST AMENDMENT; VIOLATION OF EQUAL PROTECTION CLAUSE OF
         THE 14TH AMENDMENT AND 42 U.S.C. § 1983 (42 U.S.C. § 1983)

                   (Against Defendants Ewell, Craddock, Birhanzel and Rogerson)

66.   Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

      herein.

67.   42 U.S.C. § 1983 provides that:

       Every person, who under color of any statute, ordinance, regulation, custom or usage of
       any state or territory or the District of Columbia subjects or causes to be subjected any
       citizen of the United States or other person within the jurisdiction thereof to the
       deprivation of any rights, privileges or immunities secured by the constitution and law
       shall be liable to the party injured in an action at law, suit in equity, or other appropriate
       proceeding for redress . . .

68.   Plaintiff in this action is a citizen of the United States and all of the individual

      Defendants to this claim are persons for purposes of 42 U.S.C. § 1983.

69.   All individual Defendants to this claim, at all times relevant hereto, were acting under the

      color of state law in their capacity as security personnel and officials of D-2 and their acts

      or omissions were conducted within the scope of their official duties or employment.




                                                 13
 Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 14 of 22




70.   At the time of the complained of events, Plaintiff had the clearly established constitutional

      right to be free from restraints on the free exercise of political speech and to enjoy the equal

      protection of the laws.

71.   Defendants engaged in the conduct described by this Complaint willfully, maliciously, in

      bad faith, and in reckless disregard of Ms. Robertson’s federally protected rights.

72.   The acts or omissions of all individual Defendants were moving forces behind Plaintiff’s

      injuries.

73.   These individual Defendants acted in concert and joint action with each other.

74.   The acts or omissions of Defendants as described herein intentionally deprived Plaintiff of

      her constitutional and statutory rights and caused her other damages.

75.   Defendants are not entitled to qualified immunity for the complained of conduct.

76.   The Defendants to this claim at all times relevant hereto were acting pursuant to D-2

      custom, policy, decision, ordinance, regulation, widespread habit, usage, or practice in their

      actions pertaining to Plaintiff.

77.   As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered actual

      physical and emotional injuries, and other damages and losses as described herein entitling

      her to compensatory and special damages, in amounts to be determined at trial. As a further

      result of the Defendants’ unlawful conduct, Plaintiff has incurred special damages,

      including medically related expenses and may continue to incur further medically and other

      special damages related expenses, in amounts to be established at trial.

78.   On information and belief, Plaintiff may suffer lost future earnings and impaired earnings

      capacities from the not yet fully ascertained sequelae of her injuries, in amounts to be

      ascertained in trial. Plaintiff is further entitled to attorneys’ fees and costs pursuant to 42




                                                14
 Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 15 of 22




      U.S.C. §1988, pre-judgment interest and costs as allowable by federal law. There may also

      be special damages for lien interests.

79.   In addition to compensatory, economic, consequential and special damages, Plaintiff is

      entitled to punitive damages against each of the individually named Defendants under 42

      U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

      maliciously, willfully or with a reckless or wanton disregard of the constitutional and

      statutory rights of Plaintiff.

                                 THIRD CLAIM FOR RELIEF

  RETALIATION IN VIOLATION OF THE FIRST AMENDMENT (42 U.S.C. § 1983)

                (Against Defendants Ewell, Craddock, Birhanzel and Rogerson)

80.   Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set

      forth herein.

81.   42 U.S.C. § 1983 provides that:

             Every person, who under color of any statute, ordinance, regulation, custom or usage
             of any state or territory or the District of Columbia subjects or causes to be subjected
             any citizen of the United States or other person within the jurisdiction thereof to the
             deprivation of any rights, privileges or immunities secured by the constitution and
             law shall be liable to the party injured in an action at law, suit in equity, or other
             appropriate proceeding for redress . . .

82.   Plaintiff in this action is a citizen of the United States and all of the individual Defendants

      to this claim are persons for purposes of 42 U.S.C. § 1983.

83.   All individual Defendants to this claim, at all times relevant hereto, were acting under the

      color of state law in their capacity as security personnel and officials of D-2 and their acts

      or omissions were conducted within the scope of their official duties or employment

84.   At the time of the complained of events, Plaintiff the clearly established

      constitutional right to be free from retaliation for the exercise of protected speech.



                                                15
 Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 16 of 22




85.   Any reasonable security or school official knew or should have known of this right at the

      time of the complained of conduct as it was clearly established at that time.

86.   Ms. Robertson exercised her constitutionally protected right to question school officials

      and/or engaged in protected speech related to the constitutional rights of citizens with

      respect to searches of their property by the governmental officials and objectionable

      governmental conduct.

87.   Retaliatory animus for Ms. Robertson’s exercise of her constitutionally protected right to

      question D-2 officials and personnel regarding the scope of their legal authority to seize

      her property or direct her movements was a substantially motivating factor in the excessive

      force used by individual Defendant.

88.   The excessive force used against Plaintiff in retaliation for her protected conduct would

      deter a person of ordinary firmness from continuing to engage in the protected conduct.

89.   All of these Defendant officials participated in this use of force as a means of retaliation

      for her protected speech and none of the Defendants took reasonable steps to protect

      Plaintiff from this retaliation for the protected speech. They are each therefore liable for

      the injuries and damages resulting from the objectively unreasonable and conscience

      shocking force of each other officer.

90.   Defendants engaged in the conduct described by this Complaint willfully, maliciously, in

      bad faith, and in reckless disregard of Ms. Robertson’s federally protected constitutional

      rights.

91.   The acts or omissions of all individual Defendants were moving forces behind Plaintiff’s

      injuries.

92.   These individual Defendants acted in concert and joint action with each other.




                                               16
 Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 17 of 22




93.   The acts or omissions of Defendants as described herein intentionally deprived Plaintiff of

      her constitutional and statutory rights and caused her other damages.

94.   Defendants are not entitled to qualified immunity for the complained of conduct.

95.   The Defendants to this claim at all times relevant hereto were acting pursuant to D-2

      custom, policy, decision, ordinance, regulation, widespread habit, usage, or practice in their

      actions pertaining to Plaintiff.

96.   As a proximate result of Defendants’ unlawful conduct, Plaintiff has suffered actual

      physical and emotional injuries, and other damages and losses as described herein entitling

      her to compensatory and special damages, in amounts to be determined at trial.

97.   As a further result of the Defendants’ unlawful conduct, Plaintiff has incurred special

      damages, including medically related expenses and may continue to incur further medically

      and other special damages related expenses, in amounts to be established at trial.

98.   On information and belief, Plaintiff may suffer lost future earnings and impaired earnings

      capacities from the not yet fully ascertained sequelae of her injuries, in amounts to be

      ascertained in trial. Plaintiff is further entitled to attorneys’ fees and costs pursuant to 42

      U.S.C. §1988, pre-judgment interest and costs as allowable by federal law. There may also

      be special damages for lien interests.

99.   In addition to compensatory, economic, consequential and special damages, Plaintiff is

      entitled to punitive damages against each of the individually named Defendants under 42

      U.S.C. § 1983, in that the actions of each of these individual Defendants have been taken

      maliciously, willfully or with a reckless or wanton disregard of the constitutional rights of

      Plaintiff.




                                                17
  Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 18 of 22




                                    FOURTH CLAIM FOR RELIEF

              DELIBERATELY INDIFFERENT POLICIES, PRACTICES, CUSTOMS,
               TRAINING, AND SUPERVISION IN VIOLATION OF THE FOURTH,
              FOURTEENTH, AND FIRST AMENDMENTS AND IN VIOLATION OF
                                   42 U.S.C. § 1981

                         (Against Defendants Craddock, Birhanzel and Rogerson)

100.   Plaintiff hereby incorporates all other paragraphs of this Complaint as if fully set forth

       herein.

101.   42 U.S.C. § 1983 provides that:

              Every person, who under color of any statute, ordinance, regulation, custom or usage
              of any state or territory or the District of Columbia subjects or causes to be subjected
              any citizen of the United States or other person within the jurisdiction thereof to the
              deprivation of any rights, privileges or immunities secured by the constitution and
              law shall be liable to the party injured in an action at law, suit in equity, or other
              appropriate proceeding for redress . . .

102.   Plaintiff in this action is a citizen of the United States and Defendants to this claim are

       persons for purposes of 42 U.S.C. § 1983.

103.   The Defendants to this claim at all times relevant hereto were acting under the color of state

       law.

104.   Plaintiff had the following clearly established rights at the time of the complained of

       conduct:

       a.        the right to be secure in her person from unreasonable seizure through excessive

                 force, under the Fourth Amendment;

       b.        the right to be secure in her property from unreasonable seizure through excessive

                 force, under the Fourth Amendment;

       c.        the right to bodily integrity and to be free from excessive force by law enforcement

                 under the Fourteenth Amendment;




                                                  18
 Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 19 of 22




       d.      the right to exercise her constitutional rights of free speech under the First

               Amendment without retaliation;

105.   Defendants Craddock, Birhanzel , Rogerson and Defendant D-2 knew or should have

       known of these rights at the time of the complained of conduct as they were clearly

       established at that time.

106.   The acts or omissions of these Defendants, as described herein, deprived Ms. Robertson of

       her constitutional and statutory rights and caused her other damages.

107.   The acts or omissions of Defendants as described herein intentionally deprived Plaintiff

       of her constitutional and statutory rights and caused her other damages.

108.   Defendants are not entitled to qualified immunity for the complained of conduct.

       Defendants Craddock, Birhanzel and Rogerson at all times relevant, policymakers for D-

       2, and in that capacity established policies, procedures, customs, and/or practices for the

       same.

109.   These Defendants developed and maintained policies, procedures, customs, and/or

       practices exhibiting deliberate indifference to the constitutional rights of citizens, which

       were moving forces behind and proximately caused the violations of Ms. Robertson’s

       constitutional and federal rights as set forth herein and in the other claims, resulted from a

       conscious or deliberate choice to follow a course of action from among various available

       alternatives.

110.   Defendants Craddock, Birhanzel, Rogerson and Defendant D-2 have created and tolerated

       an atmosphere of lawlessness, and have developed and maintained long-standing, district-

       wide customs, law enforcement related policies, procedures, customs, practices, and/or

       failed to properly train and/or supervise its officers in a manner amounting to deliberate

       indifference to the constitutional rights of Plaintiff and of the public.

                                                 19
 Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 20 of 22




111.   More specifically, Defendants Craddock, Birhanzel, Rogerson and Defendant D-2 failed

       to provide training and supervision that distinguished between the authorities present and

       lawfully exercised by district personnel as to students in their charge and members of the

       general public making use of their facilities.

112.   In light of the duties and responsibilities of those personnel that participate in maintaining

       the security of the D-2 facilities, the need for specialized training and supervision is so

       obvious, and the inadequacy of training and/or supervision is so likely to result in the

       violation of constitutional and federal rights such as those described herein that the failure

       to provide such specialized training and supervision is deliberately indifferent to those

       rights.

113.   The deliberately indifferent training and supervision provided by Defendants Craddock,

       Birhanzel, Rogerson and Defendant D-2 resulted from a conscious or deliberate choice to

       follow a course of action from among various alternatives available to Defendants

       Craddock, Birhanzel, Rogerson and Defendant D-2and were moving forces in the

       constitutional and federal violation injuries complained of by Plaintiff.

114.   As a direct result of Defendants’ unlawful conduct, Plaintiff has suffered actual physical

       and emotional injuries, and other damages and losses as described herein entitling her to

       compensatory and special damages, in amounts to be determined at trial. As a further result

       of the Defendants’ unlawful conduct, Plaintiff has incurred special damages, including

       medically related expenses and may continue to incur further medically or other special

       damages related expenses, in amounts to be established at trial.

115.   On information and belief, Plaintiff may suffer lost future earnings and impaired earnings

       capacities from the not yet fully ascertained sequelae of her injuries, in amounts to be

       ascertained in trial. Plaintiff is further entitled to attorneys’ fees and costs pursuant to 42

                                                 20
 Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 21 of 22




       U.S.C. §1988, pre-judgment interest and costs as allowable by federal law. There may also

       be special damages for lien interests.

116.   Finally, Plaintiff seeks appropriate declaratory and injunctive relief pursuant to 42 U.S.C.

       § 1983 to redress Defendants’ above described ongoing deliberate indifference in policies,

       practices, habits, customs, usages, training and supervision with respect to the rights

       described herein, and with respect to the ongoing policy and/or practice of D-2

                                  VI. PRAYER FOR RELIEF

       Plaintiff prays that this Court enter judgment for the Plaintiff and against each of the

Defendants and grant:

       A.     compensatory and consequential damages, including damages for emotional

              distress, humiliation, loss of enjoyment of life, and other pain and suffering on all

              claims allowed by law in an amount to be determined at trial;

       B.     economic losses on all claims allowed by law;

       C.     special damages in an amount to be determined at trial;

       D.     punitive damages on all claims allowed by law against individual Defendants and

              in an amount to be determined at trial;

       E.     attorneys’ fees and the costs associated with this action under 42 U.S.C. § 1988,

              including expert witness fees, on all claims allowed by law;

       F.     pre- and post-judgment interest at the lawful rate; and,

       G.     any further relief that this court deems just and proper, and any other appropriate

              relief at law and equity.



                        PLAINTIFF REQUESTS A TRIAL BY JURY.




                                                21
 Case 1:20-cv-03639 Document 1 Filed 12/11/20 USDC Colorado Page 22 of 22




Respectfully submitted this 11th day of December 2020.


                                          s/ John M. Scorsine
                                          John M. Scorsine
                                          The Kanthaka Group
                                          1465 N. Union Blvd. Suite 100
                                          Colorado Springs, CO 80909
                                          Telephone: (719) 633-2222
                                          E-mail: jscorsine@kanthakagroup.com
                                          Attorney for Plaintiff




                                             22
